Exhibit 10.3

 

FIRST AMENDMENT TO

SEPARATION AGREEMENT

 

                This First Amendment to Separation Agreement (this “Amendment”)
is made effective as of March 9, 2006, and is entered into by and between Allos
Therapeutics, Inc., a Delaware corporation (the “Company”), and Michael E. Hart
(“Executive” and, together with the Company, the “Parties”).

 

RECITALS

 

                WHEREAS, the Company and Executive are parties to that certain
Separation Agreement dated March 3, 2006 (the “Separation Agreement”);

 

                WHEREAS, in connection with Executive’s resignation as
President, Chief Executive Officer and Chief Financial Officer of the Company,
the Parties desire to amend the Separation Agreement to provide Executive with
certain outplacement assistance.

 

                NOW, THEREFORE, in consideration of the foregoing premises and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

AGREEMENT

 

1.                                       All capitalized terms used but not
defined herein shall have the meanings assigned to them in the Separation
Agreement.

 

2.                                       Section 2 of the Separation Agreement
is hereby amended by adding a new paragraph (g) as follows:

 

                (g)           Outplacement Assistance.  For a period of twelve
months following the Separation Date or the Early Separation Date, Executive
shall receive outplacement assistance services from an outplacement agency
selected by Executive and the Company shall pay all costs of such services;
provided that such costs shall not exceed $20,000 in the aggregate.

 

3.                                       Except as set forth above, the
Separation Agreement shall remain in full force and effect in accordance with
its terms.

 

5.                                       This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

6.                                       This Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed entirely within such state.

 

7.                                       This Amendment shall be effective upon
its execution by each of the Company and Executive.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this First
Amendment to Separation Agreement effective as of the date and year first
written above.

 

 

 

 

 

/s/ Michael E. Hart

 

Michael E. Hart

 

 

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Stephen J. Hoffman

 

Name:

Stephen J. Hoffman

 

Title:

Chairman

 

 

2

--------------------------------------------------------------------------------